         Case 1:19-cv-01847-KBJ Document 33 Filed 11/28/20 Page 1 of 37




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

STEPHEN OLLAR, et al.            :
                                 :
          Plaintiffs,            :
                                 :
     v.                          : Case No.: 1:19-cv-01847-KBJ
                                 :
THE DISTRICT OF COLUMBIA, et al. :
                                 :
          Defendants.            :
                                 :

                                  AMENDED COMPLAINT

       COME NOW Plaintiffs Stephen Ollar and Miriam Berman and represent as follows:

       1.      Plaintiffs seek relief pursuant to 42 U.S.C. § 1983 and common law state tort

claims, including, but not limited to, compensatory and punitive damages and litigation

expenses, based on Defendants’ unlawful, malicious, and willful physical abuse, seizure, and

detention of Plaintiffs’ six-week-old minor child and Defendants’ subsequent conspiracy to

conceal the unlawful conduct. Defendants directed medical personnel to perform medically

unnecessary, painful, and unlawful tests on the Plaintiffs’ six-week-old breastfeeding daughter

without seeking the necessary judicial authorization. When Plaintiffs sought to protect their

daughter from the Defendants’ abuse, Defendants retaliated by seizing Plaintiffs’ daughter,

fabricating a legal justification for the seizure, forcing Plaintiffs to defend against a baseless

neglect proceeding, and destroying and withholding evidence. As a direct and proximate result

of Defendants’ malfeasance, Plaintiffs incurred substantial economic losses, as well as severe

and irreparable emotional harm and special injuries, for which they deserve to be compensated.




                                                1
         Case 1:19-cv-01847-KBJ Document 33 Filed 11/28/20 Page 2 of 37




                                         JURISDICTION

       2.      The jurisdiction of this Court is properly invoked under 28 U.S.C. § 1331, as the

actions complained of herein arise under the Constitution and the laws of the United States. The

Court has supplemental jurisdiction over all remaining state law claims under 28 U.S.C. § 1367,

as those claims form part of the same case or controversy. The actions complained of herein

occurred in the District of Columbia.

                                            PARTIES

       3.      Plaintiff Stephen Ollar is a citizen of the United States of America and, at all

times relevant to this action, was a resident of the District of Columbia.

       4.      Plaintiff Miriam Berman is a citizen of the United States of America and, at all

times relevant to this action, was a resident of the District of Columbia.

       5.      Defendant District of Columbia (hereinafter “D.C. Government” or “the District”)

is the local government entity given responsibility for certain municipal activities in Washington,

D.C., as set forth in the District of Columbia Home Rule Act passed by Congress in 1973.

       6.      At all relevant times herein, Defendant Chanelle Reddrick was an actual and/or

apparent agent, servant, and/or employee of the District, acting at all times (except on occasions

as specifically set forth herein) within the course and scope of her employment and/or authority

as a child protection social worker with the District’s Child and Family Services Agency

(hereinafter “CFSA”), under color of state law and pursuant to her official capacity. Defendant

Chanelle Reddrick is named in this lawsuit individually and in her official capacity for acts

conducted within the scope of her employment.

       7.      At all relevant times herein, Defendant Brooke Beander was an actual and/or

apparent agent, servant, and/or employee of the District, acting at all times (except on occasions

                                                 2
         Case 1:19-cv-01847-KBJ Document 33 Filed 11/28/20 Page 3 of 37




as specifically set forth herein) within the course and scope of her employment and/or authority

as a child protection supervisor with CFSA, under color of state law and pursuant to her official

capacity. Defendant Brooke Beander is named in this lawsuit individually and in her official

capacity for acts conducted within the scope of her employment.

       8.      At all relevant times herein, Defendant Lynsey Nix was an actual and/or apparent

agent, servant, and/or employee of the District, acting at all times (except on occasions as

specifically set forth herein) within the course and scope of her employment and/or authority as

an Assistant Attorney General (hereinafter “AAG”) in the District’s Office of the Attorney

General (hereinafter “OAG”), under color of state law and pursuant to her official capacity.

Defendant Lynsey Nix is named in this lawsuit individually and in her official capacity for acts

conducted within the scope of her employment. All of her activities alleged herein involve

investigative and administrative activities prior to any judicial proceeding, and absolute

immunity is thus inapplicable.

       9.      At all relevant times herein, Defendant Norrell Atkinson was an actual and/or

apparent agent, servant, employee, and/or state actor of the District, acting at all times (except on

occasions as specifically set forth herein) within the course and scope of her authority as a state

actor, investigator, and/or willful participant with the District, under color of state law.

Defendant Norrell Atkinson is named in this lawsuit individually and in her official capacity as

an agent, servant, employee, and/or state actor of the District of Columbia.

                                   STATEMENT OF FACTS

       10.     On June 25, 2016, Plaintiffs’ six-week-old daughter, D.O., sustained an injury

from an accidental fall in the home. Although consolable and appearing uninjured, Plaintiffs

took D.O. to Sibley Memorial Hospital (hereinafter “Sibley”) for evaluation. Dr. Woo Kim

                                                 3
          Case 1:19-cv-01847-KBJ Document 33 Filed 11/28/20 Page 4 of 37




performed a complete physical examination of D.O. and did not detect any abnormality in her

appearance with the exception of an already detected bump on the back of her head from the fall.

A CT scan, however, revealed that D.O. had fractured her skull. It was decided that D.O. should

be transferred to Children’s National Medical Center (hereinafter “CNMC”) for further care.

         11.   A nurse at Sibley made a report to CFSA that a child presented with skull

fractures. CFSA assigned Defendant Chanelle Reddrick to investigate the matter. According to

Defendant Brooke Beander, she “assisted [Defendant Reddrick] in supervising the investigation,

findings and the determination for a removal.” Notably, neither Defendants Reddrick or Beander

ever contacted any of D.O.’s physicians at Sibley.

         12.   Having arrived at CNMC, Dr. Xian Zhao examined D.O. and also found no

abnormality in her appearance. Shortly thereafter, Defendant Reddrick arrived at CNMC and

interviewed Dr. Zhao. Dr. Zhao informed her that in his opinion D.O.’s fractures “can be ruled

as normal.” Despite his exam revealing no additional injuries, Dr. Zhao then ordered a complete

skeletal x-ray survey of D.O. to look for “healing and occult fractures,” i.e. old injuries. The

physical examination and twenty x-rays of unnecessary radiation definitively proved that D.O.

did not suffer from any prior abuse. Defendant Reddrick was notified of the absence of prior

abuse.

         13.   After the skeletal survey, D.O. was transferred to CNMC’s Pediatric Intensive

Care Unit (hereinafter “PICU”) for observation. Immediately upon their arrival, Defendant

Reddrick surprised Plaintiffs and requested to interview each Plaintiff separately. Plaintiffs fully

cooperated with the interviews, consented to have the interviews audio recorded, gave entirely

consistent accounts of the preceding events, agreed to permit the investigators to perform a home




                                                 4
         Case 1:19-cv-01847-KBJ Document 33 Filed 11/28/20 Page 5 of 37




visit, and provided a reenactment of the fall. Defendant Reddrick then left and never followed

up with either Plaintiff again.

       14.     At all times mentioned herein, Plaintiffs had a legitimate and reasonable

expectation of privacy within their private hospital room while in the PICU. Within this private

room, the family slept, changed their clothing, kept possessions, used exclusively the room’s

private bathroom, showered, and pumped breast milk. Additionally, the door to the private

hospital room was kept closed, a “do not disturb” note was affixed on the outside, and hospital

staff knocked and sought permission prior to entering the room.

       15.     During this initial period in the PICU, Plaintiff Berman was prohibited from

breastfeeding her daughter. The ostensible justification for depriving D.O. of nutrition was that,

if testing had to be performed under sedation, D.O. could not have consumed any food for risk of

aspirating. Plaintiffs were uncomfortable depriving their daughter of nutrition but deferred to the

orders of the medical providers. The following day, an MRI was in fact ordered of D.O.’s brain.

However, due to mechanical issues the MRI could not be performed. The MRI was rescheduled

for the following day, and thus, D.O. was kept 48 hours without nutrition.

       16.     On the same day as the canceled MRI, Defendant Reddrick made a “referral” to

CNMC’s Child and Adolescent Protection Center (“CAPC”) to direct one of its child abuse

pediatricians to conduct the District’s investigation. The District routinely utilizes CAPC’s

“medical information and medical findings to assist in CFSA’s . . . determination and

investigation.” It is CFSA’s stated policy to take children to CNMC and CAPC for “medico-

legal evaluations,” rather than to the child’s pediatrician or other qualified medical facility.

CAPC is CFSA’s “preferred provider for investigations.” At the purposeful direction of the

District, Defendant Norrell Atkinson, a child abuse pediatrician, became a willful participant in



                                                5
         Case 1:19-cv-01847-KBJ Document 33 Filed 11/28/20 Page 6 of 37




joint action with the District, and, at all times mentioned herein, was exercising powers that were

exclusively the prerogative of the State, namely the District’s investigation.

       17.     On Monday, June 27, 2016, Defendant Atkinson arrived at D.O.’s private hospital

room. Defendant Atkinson did not identify herself as a child abuse pediatrician or inform

Plaintiffs she was performing the District’s investigation. Defendant Atkinson asked Plaintiffs

questions regarding D.O.’s injuries, her presentment at the hospital, her medical history, and the

Plaintiffs’ medical histories and family histories. Defendant Atkinson also requested to perform

a physical examination of D.O. Plaintiffs cooperated with Defendant Atkinson’s requests.

       18.     After Defendant Atkinson departed, several nurses arrived to perform a battery of

blood tests on D.O. These tests were extremely painful. A large amount of blood cannot be

drawn from a six-week-old infant’s veins due to the veins’ delicate nature. The nurses lacerated

D.O.’s foot and squeezed her blood out drop-by-drop for an hour until a sufficient quantity was

obtained to fill all of the test tubes. D.O. screamed and struggled throughout the procedure, and

Plaintiffs were forced to watch this emotionally distressing abuse being inflected on their

daughter.    Plaintiffs would later learn that Defendant Atkinson had ordered the medically

unnecessary test solely to further the District’s investigation.

       19.     Following the blood tests, D.O. underwent the scheduled MRI of her brain.

Unbeknownst to Plaintiffs, Defendant Atkinson expanded the MRI to include D.O.’s neck and

spine. Defendant Atkinson did so to look for non-existent evidence of shaken baby syndrome, a

thoroughly debunked medical condition. Notably, an ophthalmologist had examined D.O.’s eyes

the previous day and detected no evidence of retinal hemorrhages, which are considered one of

the primary indicators of shaken baby syndrome and traumatic head abuse. Defendant Atkinson

was aware of this fact when she needlessly expanded the MRI.



                                                  6
         Case 1:19-cv-01847-KBJ Document 33 Filed 11/28/20 Page 7 of 37




       20.     Because the MRI was expanded, it now required considerably more time to

perform and an even greater amount of dangerous general anesthetic to be administered to a six-

week-old infant. Plaintiffs were not informed of the additional time and risk involved and did

not consent to the expanded MRI, which was undertaken solely for investigative purposes at the

behest of the District. Remarkably, during the procedure, the anesthetist determined that it was

too dangerous to keep D.O. sedated and she terminated the MRI after only the brain and neck

had been imaged. Undeterred, Defendant Atkinson ordered a medically unnecessary second

MRI to be performed the following day of the spine alone.

       21.     While all of this transpired, Plaintiffs were continually misled as to the purpose of

these tests. In regards to the second MRI, Plaintiffs were informed that it was necessary to

ensure that D.O. did not sustain injury to her neck, which had already been imaged, that would

make feeding problematic. D.O. was thus kept for an additional 24 hours without nutrition, in

addition to the previous 48 hours. Plaintiffs watched as their six-week-old daughter cried out in

agony all night for food, having been deprived for nearly 72 hours without nutrition. The second

MRI was canceled the following day due to purported scheduling issues. Unable to continue the

deception and due to Plaintiffs’ continued insistence, the PICU staff informed Plaintiffs that

there was now miraculously no longer a concern with D.O.’s neck and she could be fed. In

actuality, a pediatric nutritionist had given explicit instruction that under no circumstances could

D.O. be deprived of nutrition for longer than 72 hours.

       22.     On the evening of June 27, the PICU staff accidently revealed that the previous

blood tests had been done to further an “investigation.” This is the first time Plaintiffs were

made aware that the tests being performed were not necessary for their daughter’s treatment.

After Plaintiffs raised the issue with the head of the PICU the following morning of the 28th,



                                                 7
          Case 1:19-cv-01847-KBJ Document 33 Filed 11/28/20 Page 8 of 37




Defendant Atkinson returned and conceded only that she had ordered the blood tests. Plaintiffs

informed Defendant Atkinson that her actions constituted a battery and that they wanted

“communication” before she ordered further testing on their daughter.

         23.   Defendant Atkinson immediately contacted Defendant Reddrick and informed her

that Defendant Atkinson had been accused of committing a battery.            Despite Defendant

Atkinson’s investigation not revealing any evidence of abuse, Defendants Atkinson and Reddrick

agreed to remove Plaintiffs from the hospital.      Defendant Beander has testified that she

“assisted” Defendant Reddrick in making the “determination for a removal.”           Defendants

Reddrick and Beander—two stewards of child protection—had direct knowledge that Defendant

Atkinson had committed a battery but failed to take any steps to safeguard D.O. from further

abuse.

         24.   On Wednesday, June 29, 2016, at approximately 3:00 p.m., Defendant Reddrick

and armed hospital security arrived at D.O.’s private hospital room.        Acknowledging that

Plaintiffs and their daughter had a reasonable expectation of privacy, these individuals waited

outside of the private room until being given permission to enter. Upon entry, Defendant

Reddrick informed Plaintiffs that D.O. was being seized from Plaintiffs’ care and that they were

being removed from the hospital.

         25.   Despite Plaintiffs’ recorded complete cooperation, Defendants subsequently

attempted to justify the seizure by fasley claiming that Plaintiffs were uncooperative with the

District’s investigation. Defendant Reddrick would testify that the purpose of her visit was only

to ask Plaintiffs “additional questions that had come up during the last few days of kind of

working on the investigation” and that the removal decision was made only after Plaintiffs had

purportedly declined to answer her questions. Defendant Reddrick would later retreat from her



                                               8
         Case 1:19-cv-01847-KBJ Document 33 Filed 11/28/20 Page 9 of 37




previous testimony and claim, “So technically what the conversation [with Defendant Reddrick’s

supervisors] was, was that if the parents had not agreed to the additional questions that yes, the

removal was going to take place.” Even more troubling, Defendant Reddrick also testified that

Plaintiffs had already provided answers to her list of purported “additional questions.”

       26.     Despite the post hoc attempts to justify the removal, it is demonstrable the

removal was preordained. Defendant Reddrick completed, prior to her arrival, the removal

paperwork to provide to both Plaintiffs. Defendant Reddrick first testified that armed security

guards were called after Plaintiffs’ purported refusal to cooperate, but later admitted that the

guards were present from the outset before speaking with Plaintiffs. Finally, D.O.’s medical

records evidence that the PICU was alerted to the removal and was “preparing teams for safety”

at 9:00 a.m., roughly 6 hours before the actual removal occurred.            The entire PICU was

assembled to observe Plaintiffs’ removal in a humiliating spectacle for Plaintiffs to unnecessarily

endure. Defendants Reddrick and Beander had 24 hours in which to obtain judicial authorization

for the removal, but chose not to do so.

       27.     At all times mentioned herein, the seizure of Plaintiffs’ daughter lacked probable

cause, exigent circumstances, and judicial authorization, in direct violation of the Plaintiffs’

Fourth Amendment rights. The seizure also violated D.C. Code §§ 4-1301.07, 4-1301.09, and

16-2309, which required “immediate danger” to a child that would make removal “necessary” to

protect the child and which also required the District to make reasonable efforts “prior to the

removal of a child . . . in order to prevent or eliminate the need for removing the child.”

       28.     In Plaintiffs’ absence, Defendant Atkinson brazenly continued to perform

abusive, unlawful, and medically unnecessary procedures on D.O. On June 30, 2016, Defendant

Atkinson subjected D.O. to a second MRI of her spine. Without Plaintiffs’ consent, CNMC



                                                 9
        Case 1:19-cv-01847-KBJ Document 33 Filed 11/28/20 Page 10 of 37




again deprived D.O. of nutrition, placed a needle in D.O.’s arm, and administered anesthetic that

lowered her heart rate, rendered her unconscious, and exposed her to an inordinate amount of

risk of significant bodily harm or death. She was kept in this state while her entire spine was

scanned to look for non-existent evidence of shaken baby syndrome. Defendant Atkinson

ordered this procedure knowing that Plaintiffs had demanded communication before any further

tests were performed and that Plaintiffs’ removal made it physically impossible for them to give

consent. However, Plaintiff Berman’s signature was forged on the medical authorization for the

anesthetic. No evidence of shaking was found.

       29.     Following D.O.’s removal, Defendant Reddrick, Defendant Beander, and/or a

separate CFSA supervisor emailed the OAG “removal notification list.”           According to the

representations of Assistant Attorney General (hereinafter “AAG”) Aisha Lewis to the Family

Court of the District of Columbia Superior Court, “[A]ll of the attorney generals are part of that

removal notification list.” Therefore, the list necessarily included the District of Columbia

Attorney General. It was further represented that additional communications from the attorneys

general resulted from the initial removal notification. As such, the Attorney General himself

would have to have either authorized the unlawful seizure of D.O. or failed to act when faced

with actual or constructive knowledge that the removal lacked probable cause, exigent

circumstances, or judicial authorization.

       30.     On June 30, 2016, the District assigned Defendant Lynsey Nix, an AAG, to

perform an “inquiry into the facts,” see D.C. Code § 16-2305(c)(1), and then, if that investigation

revealed evidence of neglect or abuse, to draft a petition and represent the District at a probable

cause hearing before the Family Court. Defendant Nix’s investigation evidently revealed no

exigent circumstances or legal basis for the removal. In its place, District now alleged that the



                                                10
        Case 1:19-cv-01847-KBJ Document 33 Filed 11/28/20 Page 11 of 37




etiology of D.O.’s injuries was “not medically possible,” otherwise known as the permissive

inference of neglect, codified at D.C. Code § 16-2316(c).

       31.     Defendant Nix drafted a Petition for the removal, which states, “[G]iven the fact

that the parents’ explanation of the cause of injuries was not medically possible, and they refused

to provide any additional accidental account, the cause of [D.O.’s] injuries is unknown, and non-

accidental trauma cannot be ruled out.” Defendant Nix then had Defendant Reddrick swear

under oath that “the facts contained [in the Petition were] true to the best of [her] knowledge and

belief.” Yet, the evidence in the District’s possession flatly contradicted Defendants Nix and

Reddrick’s allegations. Defendant Reddrick has testified that no medical provider ever informed

her that D.O.’s injuries were “not medically possible.” While Dr. Zhao stated that D.O.’s

injuries “can be ruled as normal,” the Petition falsely claims that Dr. Zhao concluded that

Plaintiffs’ explanation “did not account for the severity of the injuries.” The Petition also cites

Defendant Atkinson’s medical note, but omits that the note stated that Defendant Atkinson was

“unable to fully assess” D.O.’s injuries. These were the only two physicians Defendant Reddrick

interviewed over the course of her investigation and neither supported the District’s allegation.

       32.     On July 2, 2016, the Family Court held a hearing to determine, as Defendant Nix

stated, “probable cause the allegations in the petition are true.”       Undeterred by the truth,

Defendant Nix made numerous false representations to support the Family Court’s necessary

finding of probable cause. She repeatedly declared:

       The medical evidence we have right now from the [ER] doctor at Sibley, the [ER]
       doctor from Children’s, Dr. Atkinson from her review of the medical records,
       from the neurology doctor, from the ophthalmology doctor said this is not
       possible.
                                        *       *      *
       Accidents happen, but the bottom line is, the medical evidence we have today,
       Sibley, Children’s, multiple doctors at Children’s, say a simple fall, a simple drop
       from chest height to the hardwood floor didn’t cause these significant injuries.

                                                11
        Case 1:19-cv-01847-KBJ Document 33 Filed 11/28/20 Page 12 of 37




       33.     Defendant Nix then called Defendant Beander to testify in support of the

allegations in the Petition. Defendant Nix asked Defendant Beander:

       Q. And, from your review of any medical records that you have, who expressed
       concern that the report of the injury . . . could not have caused injuries as
       significant as those [D.O.] suffered?

       A. Every doctor that she seen from Sibley Hospital, the Children’s ER, to
       ophthalmology to neurology to CAPC to PICU.

                                         *      *       *

       Q. And, where did you get the information that the consistent statement about the
       fall is not possibly the cause of these injuries.

       A. From every doctor from Sibley Hospital to the ER to the CAPC.

       34.     Despite lacking any medical record to support these representations and despite

speaking with only two physicians, neither of whom stated that D.O.’s injuries were “not

medically possible” or that Plaintiffs’ account did not satisfactorily explain D.O.’s injuries, the

District deliberately and knowingly represented the opposite. Moreover, the wording between

Defendant Nix’s statements and Defendant Beander’s testimony is too strikingly inaccurate and

identical to be mere coincidence, suggesting prior coordination.

       35.     Defendants Nix and Beander’s repeated false assertions and perjured testimony

resulted in the court “reluctantly” finding probable cause. The court recited “all of the medical

experts, so far, who’ve been involved in this case . . . have indicated that the injuries aren’t

consistent with the explanation of a fall,” and “the medical community, apparently, from the

evidence consistently believes that something happened other than what’s been told.”

       36.     As a result of the finding of probable cause, the Court ordered Plaintiffs’ daughter

into shelter care over an hour away from the Plaintiffs. The Court permitted Plaintiffs to have

daily visits with their daughter over Defendant Nix’s objection. Plaintiffs would make the hour-

                                                12
        Case 1:19-cv-01847-KBJ Document 33 Filed 11/28/20 Page 13 of 37




long drive each day to bring breast milk to her still breast-feeding daughter. The enormity of the

pain, suffering, humiliation, inconvenience, emotional trauma, detrimental effect on D.O.’s

health, and professional and financial drain on Plaintiffs cannot be understated. Due solely to the

intentionally false representations of Defendants, Plaintiffs would not regain custody of their

child until one year later.    Moreover, Plaintiffs were forced to defend against a baseless

allegation of neglect, incurring enormous legal expenses from retaining counsel and expert

witnesses to refute those allegations.

       37.     Based on the aforementioned, it is evident that Defendants conspired to fabricate

evidence of “not medically possible” injuries. Even weeks after D.O.’s removal, Defendant

Atkinson desperately sought to support Defendants’ claim by fabricating a second injury in

D.O.’s shoulder.    The claim of a second injury being discovered weeks after all of the

evaluations that took place in the hospital was truly outlandish given that no physician has ever

detected symptomology in D.O.’s shoulder, the skeletal survey of D.O. in the emergency room

detected no evidence of additional injuries or prior abuse, and a Children’s radiologist, who

reviewed a follow up skeletal survey, not only affirmatively found no evidence of injury, but was

“not comfortable” when asked to amend her report to include the allegation of an additional

injury, ultimately refusing to amend her report.

       38.     Prior to August 26, 2016, when the District had to produce Defendant Reddrick’s

investigation summary, Plaintiffs did not know, nor could have known, that no doctor or medical

record had informed Defendants that D.O.’s injuries were “not medically possible.” Plaintiffs

had to piece together what information the District possessed while simultaneously assembling a

defense to the District’s allegations of neglect.       Plaintiffs’ ability to discover Defendants’




                                                   13
        Case 1:19-cv-01847-KBJ Document 33 Filed 11/28/20 Page 14 of 37




misconduct was hindered by Defendants’ false representations to the Family Court and by

Defendants withholding and destruction of evidence.

       39.     Even though it was requested in discovery, the District withheld all email

communications related to its investigation and the removal. Defendant Reddrick also destroyed

her handwritten notes after she twice testified as to having reviewed the notes in preparation for

her testimony and after Plaintiffs requested production of the notes in discovery and even issued

a subpoena for their production. Plaintiffs continually fought to obtain access to this evidence

throughout the entire neglect proceeding and thereafter. In each instance, the District would

represent that it did “not have any further responsive information,” only to be repeatedly

repudiated by the Court for failing to produce responsive documents and communications. Of

the limited number of emails that were produced, many emails within email threads were entirely

removed. The District failed to disclose that it had made redactions and that additional emails

existed, in violation of the Family Court’s rules of discovery and the Court’s orders.

       40.     Plaintiffs ongoing attempts to discover what information the District possessed

prior to the probable cause hearing and the District’s efforts to conceal production of said

evidence indicates that the District knew of the previous misconduct. The District possessed a

duty to investigate the allegations of misconduct and take reasonable remedial actions to avoid or

mitigate the consequences of the misconduct. Instead, the District attempted to coerce Plaintiffs

to stipulate to neglect. This would have given Plaintiffs’ their daughter back in exchange for

foregoing the possibility of future redress for the District’s misconduct.

       41.     At the neglect trial, the District failed to produce one expert who would opine that

either D.O.’s injuries were “not medically possible” or that Plaintiffs’ account did not

satisfactorily explain D.O.’s injuries. Defendant Atkinson and Dr. Zhao both testified that



                                                 14
        Case 1:19-cv-01847-KBJ Document 33 Filed 11/28/20 Page 15 of 37




D.O.’s injuries were possible from a single impact to the back of the head, as had been described.

Dr. Louis Vezina, a Children’s radiologist, testified that he sees children with similar injuries

“almost every day” and D.O.’s injuries were pretty typical with blunt force trauma like

accidental falls. Dr. Vezina and Dr. Woo Kim also testified that D.O.’s injuries were only

“mild” to “moderate” in severity. Defendant Atkinson’s testimony was the crux of the District’s

case. She was twice asked what determination she was able to make “to a reasonable degree of

medical certainty.” Her first response was, “The fractures to [D.O.’s] skull are the result of

significant impact trauma to the head.” Her second response was that D.O.’s head injuries “are

the result of blunt force impact to her head.” Defendant Atkinson clarified that skull fractures

are always “the result of some type of blunt force trauma to the skull” and that “any type of

impact to the head is blunt force.” When directly asked whether she believed that D.O.’s skull

fractures were “explained or unexplained,” Defendant Atkinson was unable to support the

previous fabrication and equivocated, “I have concerns about the degree of injury that I’m seeing

with the fall as described.” Notably, the District’s case also benefited from the absence of the

evidence that it withheld and destroyed.

       42.     Conversely, Plaintiffs’ called five highly accomplished experts:               two

biomechanical engineers, two pediatric radiologists, and one pediatric neurosurgeon. Each of

whom opined, to reasonable degrees of professional certainty, that D.O.’s injuries were

consistent with Plaintiffs’ account. These opinions were further supported with numerous peer-

reviewed articles and case studies, demonstrating identical injuries from similar falls of infants

from an even lower height. In total, nine experts, including four of the District’s own, offered

testimony and opinions favorable to the Plaintiffs.




                                                15
        Case 1:19-cv-01847-KBJ Document 33 Filed 11/28/20 Page 16 of 37




       43.     At the conclusion of the evidence, the District submitted proposed findings of fact

and conclusions of law that falsely claimed that Defendant Atkinson testified that D.O.’s injuries

were unexplained. The magistrate judge adopted the District’s submission nearly verbatim and

found against Plaintiffs.     Plaintiffs’ loss, however, had the unforeseen consequence of

highlighting the District’s previous misconduct.      While preparing their appeal, Plaintiffs

undertook a comprehensive review of the record to include reading the transcript from the

probable cause hearing. Defendants’ previous misrepresentations were now unmistakable after

the close of the District’s case, where it had failed to produce evidence of the previously

professed medical opinions.

       44.     Plaintiffs were cautious not to immediately accuse the District and its employees

of misconduct. Plaintiffs filed Freedom of Information Act requests with CFSA and OAG in an

effort to obtain the missing documents and communications.            CFSA simply disregarded

Plaintiffs request.   OAG produced some additional responsive communications but later

informed Plaintiffs it was refusing to produce any additional documents or communications.

Plaintiffs also moved the Family Court to compel production. The Court granted Plaintiffs’

motion and ordered the District to both preserve and produce the withheld discovery. The

District refused to comply with the Court’s orders. The Court went so far as to reopen the

neglect proceeding to compel production. While acknowledging that it had withheld discovery,

the District still refused to comply with the Court’s orders. Ultimately, the Presiding Judge of

the Family Court ruled that procedurally the Court lacked jurisdiction to reopen the neglect

proceeding. This fact does not diminish that the Family Court found that the District had

withheld and destroyed evidence in the underlying neglect proceeding.




                                               16
        Case 1:19-cv-01847-KBJ Document 33 Filed 11/28/20 Page 17 of 37




       45.     After thoroughly investigating the issue for nine months, Plaintiffs filed their

appellate brief and submitted that, inter alia, the Defendants use of fabricated evidence and

perjured testimony encroached on several due process issues, including notice, standing,

jurisdiction, and fairness/prejudice.   The District’s response, however, deliberately avoided

addressing, denying, or refuting the misconduct.

       46.     The highest levels of D.C. Government have been placed on notice of the

unlawful conduct of the District’s agents, servants, and employees. From the moment the first

email to the “removal notification list” was sent, every attorney within OAG, including the

Attorney General, has known that Plaintiffs’ constitutional rights were violated. The issue was

publicly argued before the D.C. Court of Appeals with many AAGs present. Plaintiffs have also

placed the District’s Office of the Inspector General, the Board of Ethics and Government

Accountability, the Office of the Mayor, and the MPD on notice of this misconduct. Yet, the

District has never refuted the allegations of misconduct with evidence to the contrary or taken

any action to correct the previous unlawful conduct. At every turn, the District has authorized

the unlawful conduct, knowingly failed to stop subordinates from furthering the unlawful

conduct, or demonstrated a deliberate indifference to address the misconduct of its agents,

servants, and employees.

       47.     As a result, Plaintiffs have incurred substantial expense and economic losses and

have suffered, and will continue to suffer, from mental and emotional damages, all of which

were directly and proximately caused by the grossly negligent, wanton, reckless, and intentional

acts of these Defendants, as described above, for which Plaintiffs deserve to be fairly

compensated.




                                               17
        Case 1:19-cv-01847-KBJ Document 33 Filed 11/28/20 Page 18 of 37




                                       CAUSES OF ACTION

                                            COUNT I
              (Constitutional and Civil Rights Violations – Under 42 U.S.C. § 1983)

       Plaintiffs replead and incorporate by reference herein, each and every allegation set forth

above, and further state as follows:

       48.     At all relevant times mentioned herein, Plaintiffs Stephen Ollar and Miriam

Berman had clearly established rights under the Fourth and Fifth Amendments to the

Constitution of the United States, including, but not limited to, the right to the care, custody, and

management of their child; the right to be free from unreasonable searches and seizures; the right

to assert on their child’s behalf her bodily integrity interests; the right to have life, liberty, and

the sanctity of the family protected by due process of law; and the right to the meaningful

disclosure of evidence.

       49.     At all relevant times herein, Defendants Chanelle Reddrick, Brooke Beander,

Lynsey Nix, and Norrell Atkinson, individually, and Defendant D.C. Government, acting by and

through its actual and/or apparent agents, servants, and employees, including, but not limited to,

Defendants Chanelle Reddrick, Brooke Beander, Lynsey Nix, and Norrell Atkinson, acting under

color of state law as conferred on them by the District of Columbia and/or the Federal

Government, owed a continuing duty to reasonably ensure that the clearly-established federal

constitutional and civil rights of the Plaintiffs were not violated, to reasonably ensure that the

Plaintiffs’ rights in this regard were adequately protected, to act responsibly when provided

notice that the Plaintiffs’ rights were violated, and to adequately supervise and train employees

to avoid constitutional violations.




                                                 18
         Case 1:19-cv-01847-KBJ Document 33 Filed 11/28/20 Page 19 of 37




       50.     By the activities described above, Defendants violated these duties by knowingly,

intentionally, maliciously, and/or with reckless disregard depriving Plaintiffs of their federal

constitutional rights, including, but not limited to:

               a.      Defendants Chanelle Reddrick, Brooke Beander, and Norrell Atkinson,

       individually, and Defendant D.C. Government, acting by and through its actual and/or

       apparent agents, servants, and employees, violated the Plaintiffs’ right to the care,

       custody, and management of their child; right to be free from unreasonable searches; and

       right to assert on their child’s behalf her bodily integrity interests; by ordering and

       undertaking painful and medically unnecessary procedures, including, but not limited to,

       x-ray and MRI examinations, blood tests, and the administration of anesthetic, solely for

       investigative purposes; without Plaintiffs’ consent or judicial authorization after

       reasonable notice or opportunity to be heard.

               b.      Defendants Chanelle Reddrick, Brooke Beander, and Norrell Atkinson,

       individually, and Defendant D.C. Government, acting by and through its actual and/or

       apparent agents, servants, and employees, violated the Plaintiffs’ right to the care,

       custody, and management of their child and the right to be free from unreasonable

       seizures, by unlawfully seizing the Plaintiffs’ daughter from their care, custody, and

       management, without exigent circumstance, probable cause, or judicial authorization, and

       by unlawfully barring the Plaintiffs’ access to the hospital in which their daughter was

       being illegally detained.

               c.      Defendants Chanelle Reddrick, Brooke Beander, Lynsey Nix, and Norrell

       Atkinson, individually, and Defendant D.C. Government, acting by and through its actual

       and/or apparent agents, servants, and employees, violated the Plaintiffs’ right to have life,



                                                  19
 Case 1:19-cv-01847-KBJ Document 33 Filed 11/28/20 Page 20 of 37




liberty, and the sanctity of the family protected by due process of law, by fabricating

evidence, and conspiring to fabricate evidence, that D.O.’s injuries were “not medically

possible” and that Plaintiffs’ account of an accidental fall did not satisfactorily explain

D.O.’s injuries.

        d.      Defendants Chanelle Reddrick and Lynsey Nix, individually, and

Defendant D.C. Government, acting by and through its actual and/or apparent agents,

servants, and employees, violated the Plaintiffs’ right to have life, liberty, and the sanctity

of family protected by due process of law, by including fabricated evidence in a child

neglect Petition and falsely swearing under oath that the facts and allegations contained

within the Petition were true to the best of their knowledge and belief.

        e.      Defendant D.C. Government, acting by and through its actual and/or

apparent agents, servants, and employees, Defendants Lynsey Nix and Brooke Beander,

violated the Plaintiffs’ right to have life, liberty, and the sanctity of family protected by

due process of law, by presenting fabricated evidence and by suborning and offering

perjured testimony at a probable cause hearing intended to protect children from the

unconstitutional separation from their parents.

        f.      Defendant Chanelle Reddrick, individually, and Defendant D.C.

Government, acting by and through its actual and/or apparent agents, servants, and

employees, violated the Plaintiffs’ right to have life, liberty, and the sanctity of family

protected by due process of law and the right to the meaningful disclosure of evidence, by

destroying and withholding evidence in a proceeding where governmental action caused

serious injury to Plaintiffs.




                                          20
        Case 1:19-cv-01847-KBJ Document 33 Filed 11/28/20 Page 21 of 37




       51.     The aforementioned acts, omissions, and systemic deficiencies are the policies

and customs of Defendant D.C. Government and its agents, servants, and employees, which have

improperly been permitted and sanctioned, and as such, have resulted in a pattern and practice of

improper conduct, consisting of, inter alia:

               a.      The implementation of explicit statutes, policies, and/or formal rules or

       understandings that establish a fixed plan of action, wherein the District’s agents,

       servants, and employees routinely perform “medico-legal evaluations” of children,

       subjecting children to unnecessary physical harm, starvation, radiation, and anesthesia,

       without parental knowledge or consent, and under the guise of actual medical care, so as

       to further the District’s investigations of child abuse and neglect; as well as the failure to

       stop this custom practice of subordinates and the deliberate indifference that failing to

       adequately train and supervise employees with regard to the rights of parents in making

       all medical determinations pertaining to their children, absent judicial authorization,

       would probably result in violations of constitutional rights.

               b.      Actions of policymakers to authorize and/or knowingly fail to act when

       children are unlawfully seized without probable cause, exigent circumstance, or judicial

       authorization, and the failure to train or supervise employees adequately in the

       constitutional limits governing when a child may be removed from his/her parents’ care.

               c.      Deprivations of due process so routine and widespread that, despite actual

       or constructive knowledge that its agents, servants, and employees had violated

       Plaintiffs’ constitutional rights, fabricated evidence, gave perjured testimony, and

       destroyed and withheld evidence, the District failed to take adequate and reasonable




                                                21
        Case 1:19-cv-01847-KBJ Document 33 Filed 11/28/20 Page 22 of 37




       actions to stop the consistent constitutional violations of subordinates, and indeed,

       furthered the previous misconduct.

       52.     The acts alleged herein were committed either at the instruction of Defendant

D.C. Government, with the knowledge and consent of Defendant D.C. Government, or were

thereafter ratified and/or approved by Defendant D.C. Government and its various policymakers.

       53.     The acts alleged herein violated clearly established Federal Constitutional rights,

criminal statutes, court rules, and attorney rules of professional conduct, were not objectively

reasonable, and were done under circumstances in which no reasonable official in the

aforementioned positions would fail to realize that his or her conduct was a violation of

Plaintiffs’ constitutional rights. The ubiquity of the violations illustrates the negligent and

deliberate indifference manifested by systemic and grossly inadequate instruction, training,

supervision, control, discipline, and policies on the part of Defendant D.C. Government.

       54.     As a direct and proximate result of Defendants’ aforesaid individual and

concurrent acts and omissions, acting in their respective capacities under color of state law, and

as a direct and proximate result of the deficiencies of Defendant D.C. Government’s policies and

customs, Plaintiffs suffered and may continue to suffer injuries and damages, including, but not

limited to: substantial financial losses and legal expenses; lost wages and diminution of earning

capacity; and have suffered and will in the future suffer from severe emotional distress, mental

anguish, embarrassment, and humiliation, all of which may be permanent in nature.

       WHEREFORE, Plaintiffs Stephen Ollar and Miriam Berman demand judgment of and

against Defendant D.C. Government and Defendants Chanelle Reddrick, Brooke Beander,

Lynsey Nix, and Norrell Atkinson, acting in their individual capacities, jointly and severally, in

the full amount of Five Million Dollars ($5,000,000.00), plus pre-judgment interest and costs.


                                               22
        Case 1:19-cv-01847-KBJ Document 33 Filed 11/28/20 Page 23 of 37




                                            COUNT II
                                           (Negligence)

       Plaintiffs replead and incorporate by reference herein, each and every allegation set forth

above, and further state as follows:

       55.     At all relevant times herein, Defendants Chanelle Reddrick, Brooke Beander,

Lynsey Nix, and Norrell Atkinson, individually, and Defendant D.C. Government, acting by and

through its actual and/or apparent agents, servants, and employees, including, but not limited to,

Defendants Chanelle Reddrick, Brooke Beander, Lynsey Nix, and Norrell Atkinson, acted

affirmatively towards Plaintiffs Stephen Ollar and Miriam Berman, singling out Plaintiffs from

the general public in the course of conducting activities both within and beyond the scope of

their assigned work activities, thereby placing Plaintiffs in a special relationship with Defendants

and creating a form of privity between the District and the Plaintiffs. At all relevant times

herein, there existed direct and continuing contact between the parties.

       56.     At all relevant times herein, Defendants Chanelle Reddrick, Brooke Beander,

Lynsey Nix, and Norrell Atkinson, individually, and Defendant D.C. Government, acting by and

through its actual and/or apparent agents, servants, and employees, owed a continuing duty, inter

alia, 1) to reasonably ensure that child neglect investigations are performed with due care for the

rights of families, in accordance with all applicable statutes, policies, and procedures, and

without animus or bias towards the parents; 2) to reasonably ensure that investigations are

performed completely; 3) to refrain from directing physicians to conduct investigations on behalf

of the District under the guise of actual and necessary medical care; 4) to obtain the knowing

consent of parents or judicial authorization before “medico-legal evaluations” and medically

unnecessary testing is performed on children; 5) to make determinations that are consistent with

                                                23
        Case 1:19-cv-01847-KBJ Document 33 Filed 11/28/20 Page 24 of 37




the medical record; 6) to fully and accurately record, report, and rely on facts discovered during

the course of the investigation; 7) to refrain from fabricating evidence and acting with a willful

and reckless disregard towards the truth; 8) to refrain from unnecessarily and unreasonably

seizing children from the care and custody of their parents; and 9) to adequately preserve and

produce investigation documents and notes, particularly after being requested and subpoenaed.

       57.     At all relevant times herein, Defendants Chanelle Reddrick, Brooke Beander,

Lynsey Nix, and Norrell Atkinson, individually, and Defendant D.C. Government, acting by and

through its actual and/or apparent agents, servants, and employees, also had a duty to comply

with the statutes and regulations of the District of Columbia enacted to protect and/or promote

public safety, such as D.C. Code §§ 4-1301.07, 4-1301.09, and 16-2309, which required

“immediate danger” to the child that would make removal “necessary” to protect the child and

which also required the District to make reasonable efforts “prior to the removal of a child . . . in

order to prevent or eliminate the need for removing the child.”

       58.     At all relevant times herein, Defendants Chanelle Reddrick, Brooke Beander,

Lynsey Nix, and Norrell Atkinson, individually, and Defendant D.C. Government, acting by and

through its actual and/or apparent agents, servants, and employees, negligently, willfully,

wantonly, and recklessly, breached the duties owed to the Plaintiffs by, inter alia:

       1) With respect to Defendants D.C. Government, Reddrick, Beander, Nix, and Atkinson:

               a.      Failing to conduct a child neglect investigation consistent with applicable

       statutes, policies, and procedures;

               b.      Failing to perform a full and complete investigation;

               c.      Failing to obtain Plaintiffs’ consent or judicial authorization prior to

       performing “medico-legal evaluations” and medically unnecessary testing on D.O.;



                                                 24
 Case 1:19-cv-01847-KBJ Document 33 Filed 11/28/20 Page 25 of 37




        d.      Wrongfully depriving Plaintiffs of the care and custody of their daughter,

without probable cause, exigent circumstances, or judicial authorization;

        e.      Failing to fully and accurately record, report, and rely on countervailing

facts discovered during the course of the investigation;

        f.      Fabricating evidence, acting with a willful and reckless disregard towards

the truth, and continually relying on fabricated evidence after it became, or should have

become, readily apparent to any objective observer that the information was false;

        g.      Depriving Plaintiffs’ exercise of their civil, statutory, and constitutional

rights; and otherwise showed a reckless disregard for Plaintiffs’ attempts to exercise such

legal rights to which they were entitled;

        h.      Fabricating claims of additional injuries to Plaintiffs’ daughter despite the

absence of symptomology and the bulk of opposing medical opinions of highly qualified

and independent medical professionals;

        i.      Participating in a wrongful conspiracy;

2) With respect to Defendants D.C. Government, Reddrick, Beander, and Nix:

        j.      Delegating responsibility for performing the District’s investigation on to

an unqualified physician;

        k.      Failing to obtain unbiased medical opinions when notified that the

District’s expert physician had been accused of committing a battery on the subject child

of the District’s investigation;

        l.      Failing to conduct a statutorily required safety plan with Plaintiffs prior to

the removal of their child;




                                            25
        Case 1:19-cv-01847-KBJ Document 33 Filed 11/28/20 Page 26 of 37




               m.     Failing    to   seasonably     preserve   and   produce    documents     and

       communications that were requested and subpoenaed during discovery, compelled by the

       Family Court, and requested pursuant to the District’s FOIA legislation, without just

       cause and in violation of various statutes and rules of procedure;

               n.     Unduly prolonged a deprivation by failing to reasonably and actively

       perform, advance, and/or complete their investigations, safety planning, family meetings,

       neglect proceedings, discovery obligations, reunification efforts, and other activities in a

       timely manner; and

               o.     Recklessly pursued a neglect proceeding, even after being placed on

       notice that the original probable cause determination was obtained through fraud, deceit,

       and perjury, and without any supporting opinions or medical records.

       59.     At all times mentioned herein, Plaintiffs were free of negligence and/or

contributory negligence.

       60.     Defendants Chanelle Reddrick, Brooke Beander, Lynsey Nix, and Norrell

Atkinson, individually, and Defendant D.C. Government, acting by and through its actual and/or

apparent agents, servants, and employees, are also negligent per se by virtue of their violation of

D.C. Code §§ 4-1301.07, 4-1301.09, and 16-2309.

       61.     As a direct and proximate result of the Defendants’ aforesaid individual and

concurrent negligence, and their willful, wanton, and reckless conduct, Plaintiffs suffered and

may continue to suffer injuries and damages, including, but not limited to: substantial financial

losses and legal expenses; lost wages and diminution of earning capacity; and have suffered and

will in the future suffer from severe emotional distress, mental anguish, embarrassment, and

humiliation, all of which may be permanent in nature.



                                                26
        Case 1:19-cv-01847-KBJ Document 33 Filed 11/28/20 Page 27 of 37




       WHEREFORE, Plaintiffs Stephen Ollar and Miriam Berman demand judgment of and

against Defendant D.C. Government and Defendants Chanelle Reddrick, Brooke Beander,

Lynsey Nix, and Norrell Atkinson, individually and as the agent, servant, and/or employee of the

District of Columbia acting in their official capacity, jointly and severally, in the full amount of

Five Million Dollars ($5,000,000.00), plus pre-judgment interest and costs.



                                          COUNT III
                                        (Abuse of Process)

       Plaintiffs replead and incorporate by reference herein, each and every allegation set forth

above, and further state as follows:

       62.     At all relevant times mentioned herein, Defendants Chanelle Reddrick, Brooke

Beander, Lynsey Nix, and Norrell Atkinson, individually, and Defendant D.C. Government,

acting by and through its actual and/or apparent agents, servants, and employees, including, but

not limited to, Defendants Chanelle Reddrick, Brooke Beander, Lynsey Nix, and Norrell

Atkinson, owed a duty to Plaintiffs Stephen Ollar and Miriam Berman not to abuse the District

of Columbia’s civil neglect proceedings for a purpose other than that for which these processes

were designed and intended.

       63.     Defendants Chanelle Reddrick, Brooke Beander, Lynsey Nix, and Norrell

Atkinson, individually, and Defendant D.C. Government, acting by and through its actual and/or

apparent agents, servants, and employees, breached this duty to Plaintiffs, inter alia:

       1) With respect to Defendants D.C. Government, Reddrick, Beander, Nix, and Atkinson:




                                                27
        Case 1:19-cv-01847-KBJ Document 33 Filed 11/28/20 Page 28 of 37




              a.      By failing to have a legal basis for the premeditated removal of Plaintiffs’

       six-week-old breastfeeding infant, which forced Plaintiffs to appear and defend against

       the removal at a probable cause hearing before the Family Court;

              b.      By using the District of Columbia’s civil child neglect proceedings to

       avoid liability for the reported abuses of medical personnel at the purposeful direction

       and behest of the District, to continue to perform abusive and medically unnecessary

       testing on the Plaintiffs’ daughter without Plaintiffs’ interference, and to force Plaintiffs’

       to stipulate to neglecting their daughter thereby foreclosing the possibility of future

       redress.

       2) With respect to Defendants D.C. Government, Reddrick, Beanders, and Nix:

              c.      By drafting and filing a civil neglect Petition with the Family Court that

       contained fabricated evidence and material omissions and that lacked a legitimate legal

       basis for the unlawful removal of Plaintiffs’ daughter;

              d.      By presenting fabricated evidence and by suborning and offering perjured

       testimony at a probable cause hearing intended to protect children from the

       unconstitutional and detrimental separation from their parents in order to obtain a finding

       of probable cause from the Court;

              e.      By continuing on the flawed Petition into a factfinding proceeding without

       evidence to support the knowingly false allegations contained within, forcing Plaintiffs to

       bear all of the anxiety and costs of defending against the action; and

       64.    As a direct and proximate result of the Defendants’ aforesaid individual and

concurrent negligence, and their willful, wanton, and reckless conduct, Plaintiffs suffered and

may continue to suffer injuries and damages, including, but not limited to: substantial financial

                                                28
        Case 1:19-cv-01847-KBJ Document 33 Filed 11/28/20 Page 29 of 37




losses and legal expenses; lost wages and diminution of earning capacity; and have suffered and

will in the future suffer from severe emotional distress, mental anguish, embarrassment, and

humiliation, all of which may be permanent in nature.

        WHEREFORE, Plaintiffs Stephen Ollar and Miriam Berman demand judgment of and

against Defendant D.C. Government and Defendants Chanelle Reddrick, Brooke Beander,

Lynsey Nix, and Norrell Atkinson, individually and as the agent, servant, and/or employee of the

District of Columbia acting in their official capacity, jointly and severally, in the full amount of

Five Million Dollars ($5,000,000.00), plus pre-judgment interest and costs.



                                            COUNT IV
                           (Intentional Infliction of Emotional Distress)

       Plaintiffs replead and incorporate by reference herein, each and every allegation set forth

above, and further state as follows:

       65.     At all relevant times mentioned herein, Defendants Chanelle Reddrick, Brooke

Beander, Lynsey Nix, and Norrell Atkinson, individually, and Defendant D.C. Government,

acting by and through its actual and/or apparent agents, servants, and employees, including, but

not limited to, Defendants Chanelle Reddrick, Brooke Beander, Lynsey Nix, and Norrell

Atkinson, did by extreme, outrageous, intentional, willful, malicious, and/or reckless conduct

intentionally humiliate, embarrass, shock, scar, and frighten Plaintiffs, including, but not limited

to:

       1) With respect to Defendants D.C. Government, Reddrick, Beander, Nix, and Atkinson:




                                                29
 Case 1:19-cv-01847-KBJ Document 33 Filed 11/28/20 Page 30 of 37




        a.       Forcing Plaintiffs to watch as their daughter was abused by medical

personnel, to include subjecting their daughter to prolonged starvation, painful lacerations

and blood draws, and exposure to deadly radiation and anesthetic;

        b.       Fabricating evidence of a medically impossible injury to avoid liability for

the abuses committed on Plaintiffs’ daughter;

        c.       Unlawfully seizing Plaintiffs’ daughter without a legitimate legal

justification;

        d.       Parading Plaintiffs from their daughter’s hospital room, the PICU, and

CNMC by armed security guards in a publicly humiliating spectacle;

        e.       Subjecting Plaintiffs’ daughter to additional dangerous medically

unnecessary testing, knowing that Plaintiffs could not consent due to their removal but,

nevertheless, forging Plaintiffs’ signature on the consent forms for the procedure;

        f.       Subjecting Plaintiffs and their daughter to foster care for nine-months and

the prolonged fear and uncertainty of never being able to regain custody;

        g.       Forcing Plaintiffs to undertake a daily hour-long drive to see their

daughter and bring her breastmilk;

        h.       Forcing Plaintiffs to defend against a baseless child neglect proceeding;

        i.       Forcing Plaintiffs to incur nearly one million dollars in legal fees and

ancillary costs to defend against the District’s baseless allegations and reunite with their

daughter;

        j.       Furthering the Defendants’ misconduct despite being notified of the

illegality of said misconduct;

        k.       Fabricating additional injuries in the absence of any symptomology;



                                          30
        Case 1:19-cv-01847-KBJ Document 33 Filed 11/28/20 Page 31 of 37




               l.      Withholding and destroying evidence;

               m.      Making false representations and offering perjured testimony to the

       Family Court;

               n.      Demonstrating at all times herein a callous disregard for the gravity of

       Defendants’ actions, the societal importance of their positions, the rights of Plaintiffs, the

       harm that they were inflicting on Plaintiffs and their daughter, and the damage they were

       inflicting on the reputations of the District of Columbia, the justice system, and the Bar

       2) With respect to Defendants D.C. Government, Reddrick, Beander, and Nix:

               o.      Knowingly violating rules of professional conduct and Defendants’ ethical

       obligation to represent D.O.’s best interests;

               p.      Resisting every effort Plaintiffs made to reunite with their daughter prior

       to the fact-finding hearing, including agreeing to any limitation the District wished to

       impose;

               q.      Intentionally delaying Plaintiffs’ reunification with their daughter and

       imposing superfluous obstacles for Plaintiffs to meet before reunification would be

       permitted after the fact-finding hearing; and

               r.      Refusing to address, refute, defend, or acknowledge the criminal

       misconduct of Defendants on appeal, despite being fully aware of and having an

       obligation to correct the misconduct, so as to avoid being held accountable for said

       misconduct.

       66.     As a direct and proximate result of the aforementioned extreme, outrageous,

intentional, willful, malicious, and reckless conduct of Defendants and their agents, servants, and




                                                31
        Case 1:19-cv-01847-KBJ Document 33 Filed 11/28/20 Page 32 of 37




employees, Plaintiffs suffered, and will continue to suffer, inter alia, severe emotional distress,

mental anguish, embarrassment, and humiliation, all of which are permanent in nature.

        WHEREFORE, Plaintiffs Stephen Ollar and Miriam Berman demand judgment of and

against Defendant D.C. Government and Defendants Chanelle Reddrick, Brooke Beander,

Lynsey Nix, and Norrell Atkinson, individually and as the agent, servant, and/or employee of the

District of Columbia acting in their official capacity, jointly and severally, in the full amount of

Five Million Dollars ($5,000,000.00), plus pre-judgment interest and costs.



                                            COUNT V
                           (Negligent Infliction of Emotional Distress)

       Plaintiffs replead and incorporate by reference herein, each and every allegation set forth

above, and further state as follows:

       67.     At all relevant times herein, Defendants Chanelle Reddrick, Brooke Beander,

Lynsey Nix, and Norrell Atkinson, individually, and Defendant D.C. Government, acting by and

through its actual and/or apparent agents, servants, and employees, including, but not limited to,

Defendants Chanelle Reddrick, Brooke Beander, Lynsey Nix, and Norrell Atkinson, acted

affirmatively towards Plaintiffs Stephen Ollar and Miriam Berman, singling out Plaintiffs from

the general public, thereby creating a special relationship between the parties, while undertaking

a child neglect investigation and family separation that necessarily implicated the Plaintiffs’

emotional well-being.

       68.     At all relevant times mentioned herein, Defendants owed a continuing duty to

conduct themselves reasonably in a manner so as not to humiliate, embarrass, shock, scar, or




                                                32
        Case 1:19-cv-01847-KBJ Document 33 Filed 11/28/20 Page 33 of 37




frighten Plaintiffs, and to avoid any unreasonable or unnecessary infliction of emotional distress

upon the Plaintiffs.

       69.     At all relevant times mentioned herein, Defendants Chanelle Reddrick, Brooke

Beander, Lynsey Nix, and Norrell Atkinson, individually, and Defendant D.C. Government,

acting by and through its actual and/or apparent agents, servants, and employees, negligently,

willfully, wantonly, and recklessly, breached the duties owed to the Plaintiffs, as set forth above

in paragraph 65.

       70.     As a direct and proximate result of the aforementioned extreme, outrageous,

intentional, willful, malicious, and reckless conduct of Defendants and their agents, servants, and

employees, Plaintiffs suffered, and will continue to suffer, inter alia, severe emotional distress,

mental anguish, embarrassment, and humiliation, all of which are permanent in nature.

       WHEREFORE, Plaintiffs Stephen Ollar and Miriam Berman demand judgment of and

against Defendant D.C. Government and Defendants Chanelle Reddrick, Brooke Beander,

Lynsey Nix, and Norrell Atkinson, individually and/or as the agent, servant, and/or employee of

the District of Columbia acting in their official capacity, jointly and severally, in the full amount

of Five Million Dollars ($5,000,000.00), plus pre-judgment interest and costs.



                                           COUNT VI
                         (Negligent Training, Supervision, and Retention)

       Plaintiffs replead and incorporate by reference herein, each and every allegation set forth

above, and further state as follows:

       71.     At all relevant times mentioned herein, Defendant D.C. Government, acting by

and through the agents, servants, and/or employees, had a continuing duty to reasonably,


                                                 33
           Case 1:19-cv-01847-KBJ Document 33 Filed 11/28/20 Page 34 of 37




carefully, and conscientiously secure the services of qualified and well-trained employees,

agents, and/or servants, and to reasonably train, supervise, and retain their employees, agents

and/or servants so as to reasonably assure, inter alia, that they were trained in reasonable

methods of investigation; that they would not remove babies from their natural parents without

just cause; that they would seek judicial approval for premeditated removals; that they would

appropriately refrain from seeking to place unreasonable restrictions on parents’ access to their

own children or unreasonably delay the return of such children when the return is warranted; that

they would recognize that the proper role of the D.C. Government is to represent the best

interests of children; that they would not engage in unprofessional and/or criminal conduct; that

they would respect the rights of citizens; that they would refrain from retaliation based on

challenges to official conduct or personal dislikes; and generally that they would at all times act

with a sufficient minimum level of professionalism, as required by the duties of their respective

office.

          72.   At all relevant times mentioned herein, Defendant D.C. Government, acting by

and through their agents, servants and/or employees, breached their duties owed to Plaintiffs and

those similarly situated.   The ubiquity of the violations illustrates deliberate indifference

manifested by systemic and grossly inadequate instruction, training, and lack of adequate

supervision, control, discipline, and/or policies on the part of Defendant D.C. Government and

its agencies.

          73.   As a direct and proximate result of the Defendants’ aforesaid individual and

concurrent negligence, and their willful, wanton, and reckless conduct, Plaintiffs suffered and

may continue to suffer injuries and damages, including, but not limited to: substantial financial

losses and legal expenses; lost wages and diminution of earning capacity; and have suffered and



                                                34
        Case 1:19-cv-01847-KBJ Document 33 Filed 11/28/20 Page 35 of 37




will in the future suffer from severe emotional distress, mental anguish, embarrassment, and

humiliation, all of which may be permanent in nature.

       WHEREFORE, Plaintiffs Stephen Ollar and Miriam Berman demand judgment against

Defendant D.C. Government in the full amount of Five Million Dollars ($5,000,000.00), plus

pre-judgment interest and costs.



                                           COUNT VII
                                        (Punitive Damages)

       Plaintiffs replead and incorporate by reference herein, each and every allegation set forth

above, and further state as follows:

       74.     Defendants Chanelle Reddrick, Brooke Beander, Lynsey Nix, and Norrell

Atkinson, acting individually and as the agent, servant, and/or employee of the District of

Columbia in their respective official capacities, acted with actual malice toward Plaintiffs by

engaging in conscious and deliberate wrongdoing with an evil or wrongful motive, with an intent

to injure, with ill will, and with a callous indifference to the federally protected rights of

Plaintiffs, as set forth above in the preceding counts.

       WHEREFORE, Plaintiffs Stephen Ollar and Miriam Berman demand judgment of and

against Defendants Chanelle Reddrick, Brooke Beander, Lynsey Nix, and Norrell Atkinson,

individually and as the agent, servant, and/or employee of the District of Columbia acting in their

official capacity, jointly and severally, in the full amount of Five Million Dollars ($5,000,000.00)

in punitive damages.




                                                 35
 Case 1:19-cv-01847-KBJ Document 33 Filed 11/28/20 Page 36 of 37




                                  JURY DEMAND

Plaintiffs hereby request a trial by jury as to all issues triable herein.



                                                Respectfully submitted,

                                                /s/ Miriam Berman
                                                Miriam Berman
                                                8401 Farrell Drive
                                                Chevy Chase, MD 20815
                                                Tel: (703) 282-8384
                                                mimsberman@yahoo.com
                                                Pro se Plaintiff


                                                /s/ Stephen P. Ollar
                                                Stephen P. Ollar
                                                D.C. Bar No.: 1617446
                                                8401 Farrell Drive
                                                Chevy Chase, MD 20815
                                                Tel: (907) 382-7675
                                                stephenpollar@gmail.com
                                                Pro se Plaintiff




                                           36
        Case 1:19-cv-01847-KBJ Document 33 Filed 11/28/20 Page 37 of 37




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 28th day of November, 2020, a copy of the foregoing

Amended Complaint will be filed electronically with the Clerk of the Court using the CM/ECF

system, which will then send a notification of such filing (NEF) to:

       Robert A. Deberardinis, Jr.
       Matthew R. Blecher
       Assistant Attorneys Generals
       Attorneys for Defendants the District of Columbia, Channelle Reddrick, Brooke Beander,
       and Lynsey Nix

and

       Jodi V. Terranova
       Attorney for Defendant Atkinson


                                                     /s/ Stephen P. Ollar
                                                     Stephen P. Ollar




                                                37
